Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-34 have been cancelled; Claims 35-53 remain for examination, wherein claims 35 and 42 are independent claims.
Allowance Subject matter
Claims 37-39 and 45-47 include allowable subject matter.  
Claims 37-39 and 45-47 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed stirring only after certain gaseous byproduct has been evolved (claims 37-39) and adding fused product to molten metal only after certain gaseous byproduct has been evolved (claims 45-47) as claimed in the instant claims.
Notes: these claims are still rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-24 of copending application No. 16/249,873 (US 10,988,830 B2), which can be overcome by proper “Terminal Disclaimer”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "a particulate mass" in claim 52 is a relative term which renders the claim indefinite.  The term "particulate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-36, 40-44, and 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duyvesteyn (US-PG-pub 2018/0030577 A1, thereafter PG’577) in view of Sugita et al (US-PG-pub 2015/0232965 A1, thereafter PG’965).
Regarding claims 35 and 42, PG’577 teaches manufacturing process for a scandium-containing alloy (Title and abstract of PG’577), which reads on the manufacturing process for forming a metal alloy as recited in the instant claims. PG’577 provides oC (examples, par.[0035], and claim 11-12 of PG’577), which overlaps the claimed first molten metal temperature of at least 780oC as recited in the instant claims. Overlapping in heating temperature creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize molten metal temperature from the disclosure of PG’577 since PG’577 teaches the same utility throughout whole disclosing range. PG’577 specify applying scandium oxalate and ammonium chloride (flux) to obtain Sc contained precursor (Par.[0031]-[0034] of PG’577) and PG’577 that: “In other embodiments, a powdered scandium precursor may be added directly to the molten metal.” (par.[0038] of PG’577), which reading the Sc contained precursor and adding it to molten metal to obtain the second molten metal as recited in the instant claim 35. PG’577 specify master alloy may be used as Sc precursor (par.[0040] of PG’577), which reads on the fused product as recited in the instant claim 42. PG’577 does not specify stirring the mixed molten metal as claimed in the instant claims. PG’965 teaches a method of producing an Al--Sc based alloy (Abstract and examples of PG’965). PG’965 specify that molten Al-Sc alloy being stirred to the extent that the molten metal layer was not brought into 
Regarding claims 36, 40, 44, and 48, PG’577 specify having decomposition product (CO and/or CO2) during adding precursor to molten metal (Par.[0030] of PG’577).
Regarding claim 41, PG’577 specify applying the precursor directly to the molten metal (par.[0038]-[0040] of PG’577).
Regarding claims 43 and 50, PG’577 specify to manufacturing Sc-included master alloy by the same method (par.[0038]-[0040] of PG’577) and including heating from 700 to 750oC (par.[0035] of PG’577), which is within the claimed temperature range in the instant claim 43. PG’577 specify applying container to avoid the loosing of the precursor (par.[0026]-[0029] of PG’577), which reads on the vessel of the instant claim 50.
Regarding claim 49, PG’965 specify that molten Al-Sc alloy being stirred to the extent that the molten metal layer was not brought into contact with air. (par.[0066] and [0068] of PG’965), which is also suitable for the claimed fused alloy. 


s 51-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’577 in view of PG’965, and further in view of .Tarcy et al (US 5,037,608, listed in IDS filed on 3/15/2019 thereafter US’608).
Regarding claims 51-52, PG’577 in view of PG’965 does not specify cooling method after obtaining molten metal as recited in the instant claims. US’608 teaches a manufacturing process for a Al-Sc master alloy with casting weight about 600 pounds (Col.9, ln.56 to Col.10, ln.10 of US’608), which reads on the limitation of pouring molten metal onto a surface and cooling (cl.51) with specific weight (cl.52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply casting the molten metal as demonstrated by US’608 in the process of PG’577 in view of PG’965 in order to obtain the desired weight of Sc-Al master alloy ((Col.9, ln.56 to Col.10, ln.10 of US’608).
Regarding claim 53, PG’577 specify applying the precursor directly to the molten metal (par.[0038]-[0040] of PG’577).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-53 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-24 of copending application No. 16/249,873 (US 10,988,830 B2).  
Regarding claims 35-53, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-24 of copending application No. 16/249,873 (US 10,988,830 B2) teaches all of the essential manufacturing process of a Sc-bearing Al alloy including producing Sc-content precursors, adding precursors to molten Al alloy, and stirring the molten metals. Since claims 1-24 of copending application No. 16/249,873 (US 10,988,830 B2) teaches all of the essential process steps and manufacturing the fused product as indicated in the instant invention, the claimed byproduct and evolved gas 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734